UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-2273


D. SIDNEY POTTER,

                Plaintiff - Appellant,

          v.

SUNTRUST BANK; RANDSTAD US, L.P.; WILLIAM ROGERS; LINDA
GALIPEAU;   CHRISTINE   MILES;   REGINALD  FORD; MARGARET
SLAUGHTER; CHARMAINE SURGEON; JULIE HARDY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:14-cv-00436-JRS)


Submitted:   February 25, 2015              Decided:   March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


D. Sidney Potter, Appellant Pro Se. Nancy S. Lester, OGLETREE
DEAKINS NASH SMOAK & STEWART, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              D. Sidney Potter seeks to appeal the district court’s

order dismissing some, but not all, claims in his employment

discrimination      action.     This      court   may   exercise   jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).              The order Potter seeks to appeal

is   neither    a   final   order   nor    an   appealable   interlocutory      or

collateral order.        Accordingly, we dismiss the appeal for lack

of jurisdiction.         We dispense with oral argument because the

facts   and    legal    contentions    are      adequately   presented     in   the

materials      before   this   court   and      argument   would   not    aid   the

decisional process.



                                                                         DISMISSED




                                          2